 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 LAVERN CHARLES FASTHORSE,                           Case No.: 2:19-cv-00511-APG-PAL

 4                               Petitioner,           ORDER
             v.
 5

 6 JERRY HOWELL, et. al,

 7                              Respondents.

 8         Petitioner Lavern Charles Fasthorse has submitted a petition for writ of habeas corpus

 9 under 28 U.S.C. § 2254. ECF No. 1-1.

10         The matter has not been properly commenced, however, because Fasthorse has not filed a

11 motion for leave to proceed in forma pauperis or paid the required filed fee ($5.00). See 28

12 U.S.C. § 1915(a)(2); Local Rule LSR 1-1 and 1-2. Consequently, the present action will be

13 dismissed. Reasonable jurists would not find my conclusions to be debatable or wrong, so I will

14 not issue a certificate of appealability.

15         I also note that the habeas petition contains no discernible factual allegations cognizable

16 in federal court as grounds for relief. Instead, the “grounds” in the petition are a barely coherent

17 assemblage of statements (interspersed with clearly irrelevant comments) wherein Fasthorse

18 appears to be claiming, among other things, he was convicted of theft when the transaction in

19 question was actually a loan. In any case, I will not entertain Fasthorse’s efforts to obtain habeas

20 relief until he files a properly-commenced proceeding that includes either payment of the filing

21 fee or a complete application to proceed in forma pauperis establishing that payment of the filing

22 fee should be excused.

23
 1         IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice to the

 2 filing of a new petition in a new action in the manner described above.

 3         IT FURTHER IS ORDERED that a certificate of appealability is DENIED, as jurists of

 4 reason would not find my dismissal of this improperly commenced action without prejudice to be

 5 debatable or incorrect.

 6         IT FURTHER IS ORDERED that the Clerk shall send the petitioner two copies each of

 7 an application form to proceed in forma pauperis for incarcerated persons and a noncapital

 8 Section 2254 habeas petition form, one copy of the instructions for each form, and a copy of the

 9 papers that he submitted in this action.

10         IT FURTHER IS ORDERED that the Clerk of Court shall enter judgment accordingly

11 and close this case.

12         Dated: April 22, 2019.

13

14                                                     __________________________________
                                                       ANDREW P. GORDON
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23



                                                   2
